People v Patterson (2017 NY Slip Op 00324)





People v Patterson


2017 NY Slip Op 00324


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2008-10816
 (Ind. No. 143/06)

[*1]The People of the State of New York, respondent,
vJoseph Patterson, appellant.


Joseph Patterson, Wallkill, NY, appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.
Carol Kahn, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 25, 2010 (People v Patterson, 73 AD3d 1215), affirming a judgment of the County Court, Dutchess County, rendered November 5, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., LEVENTHAL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court